

115 HRES 1048 IH: Opposing the targeted harassment of U.S. Immigration and Customs Enforcement officers and employees and reaffirming the fundamental principle that public safety services should be provided without discrimination.
U.S. House of Representatives
2018-08-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1048IN THE HOUSE OF REPRESENTATIVESAugust 31, 2018Mr. Norman (for himself, Mr. Biggs, Mr. Babin, Mr. Brat, and Mr. Jody B. Hice of Georgia) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONOpposing the targeted harassment of U.S. Immigration and Customs Enforcement officers and employees
			 and reaffirming the fundamental principle that public safety services
			 should be provided without discrimination.
	
 Whereas Alexandria Ocasio-Cortez, a candidate for Congress from New York, welcomed the support of Occupy ICE LA, a group that called U.S. Immigration and Customs Enforcement (in this preamble referred to as ICE) a genocidal ethnic cleansing machine and the Gestapo, and posted photos of ICE employees on the internet, encouraging activists to [k]now their faces, never allow them to feel safe;
 Whereas Cynthia Nixon, a candidate for Governor of New York, stated that ICE is a terrorist organization; Whereas a mob of leftwing activists recently surrounded an ICE office in southwest Portland, Oregon, trapping ICE employees inside the building;
 Whereas ICE employees were subjected to doxxing and violent threats after their social media profiles, phone numbers, and home addresses were posted on the internet by leftwing activists;
 Whereas an ICE officer was reportedly followed and confronted when he went to pick up his daughter from summer camp, and another had his name and photo plastered on flyers outside his home accusing him of being part of the Gestapo, according to the Wall Street Journal; Whereas the Mayor of Portland, Oregon, Ted Wheeler, barred the Portland Police Bureau from coming to the aid of ICE employees, stating, I do not want the @PortlandPolice to be engaged or sucked into a conflict, particularly from a Federal agency that I believe is on the wrong track … If they are looking for a bailout from this mayor, they are looking in the wrong place.;
 Whereas the ICE office in southwest Portland was shut down for days due to threats and occupation; Whereas leftwing activists have similarly harassed and threatened ICE employees and targeted ICE offices for closure around the country;
 Whereas the National Immigration and Customs Enforcement Council’s representative stated in a letter to Mayor Ted Wheeler that [y]our current policy forbidding Portland law enforcement agencies from assisting employees of the Immigration and Customs Enforcement Agency who request law enforcement assistance while at or away from work leaves them vulnerable to violence, harassment and even death … Your policy has created a zone of terror and lawlessness. We ask that you end your policy of not responding to calls for police services from ICE employees immediately. Our membership has been the subjected to threats of physical violence and harassment since you announced your policy.; and
 Whereas the President of the Portland Police Association, Daryl Turner, stated, There is no place for personal, political bias when it comes to providing public safety services to our communities. In that respect, our Mayor, who is also our Police Commissioner, has failed miserably.: Now, therefore, be it
	
 That the House of Representatives— (1)expresses solidarity with the men and women of U.S. Immigration and Customs Enforcement who bring human traffickers, drug traffickers, gang members, and violent criminals to justice;
 (2)condemns the doxxing and targeted harassment of all officers and employees of U.S. Immigration and Customs Enforcement and the violent threats they continue to endure from leftwing activists; and
 (3)calls on the Mayor of Portland, Oregon, Ted Wheeler, to immediately resign so that a leader committed to protecting all law-abiding citizens and public servants from harm can assume the duties of mayor of Portland.
			